Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Priority
1.	Acknowledgment is made of applicant's claim for foreign priority on Taiwan application TW10811049 filed 28 March 2019. 



Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 13 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 9 - 17  are rejected under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim(s) 9 - 14, multiple use of the phrase "or" renders the claim indefinite because the combination of each limitation recited in the alternative makes the scope of the claimed invention unclear. See MPEP § 2173.05(d).
See independent claim 9 reproduced below:
A speech processing method, comprising: 
outputting a first sensing signal or a second sensing signal through a sensing result of a first sensing device in a first sound receiving device or a second sensing device in a second sound receiving device; 
receiving the first sensing signal or the second sensing signal through a main controller; 
controlling switching states of a first switch and a second switch to couple the first sound receiving device and the second sound receiving device to an audio processor; 
controlling the first sound receiving device to generate a main voice signal and controlling the second sound receiving device to generate a secondary voice signal when receiving the first sensing signal; 
controlling the second sound receiving device to generate the main voice signal and controlling the first sound receiving device to generate the secondary voice signal when receiving the second sensing signal; and 
processing the main voice signal and the secondary voice signal into an output voice signal through the audio processor.
Based on the examiner’s best understanding of the claimed invention, Claim 9 has been interpreted as shown below:
	A speech processing method, comprising: outputting a first sensing signal through a sensing result of a first sensing device in a first sound receiving device; receiving the first sensing signal through a main controller; controlling switching means of a first switch and a second switch to couple the first sound receiving device and the second sound receiving device to an audio processor; controlling the first sound receiving device to generate a main voice signal and controlling the second sound receiving device to generate a secondary voice signal when receiving the first sensing signal; controlling the second sound receiving device to generate the main voice signal and controlling the first sound receiving device to generate the secondary voice signal when receiving the second sensing signal; and processing the main voice signal and the secondary voice signal into an output voice signal through the audio processor.
	Therefore, the prior art search will be based on the examiner’s best understanding of claim 9.
Dependent claims 10 - 17 do not cure the deficiencies of independent claim 9.



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 1, 7, and 8 are rejected under 35 U.S.C 102(a)(1) / (a)(2) as being anticipated by Son et al US PG Publication 20170243578 (herein referred to as Son).

	Regarding claim 1, Son teaches a speech processing system, comprising: 
	a first sound receiving device configured to generate a first voice signal (Figure(s) 1 & 3: Microphone 213 or 214; para 0053,0056: the processor may select microphone 213 and microphone 214, which face the direction in which the user 31 is located, from among the plurality of microphones 211 to 218. The processor may process voice signals received from the microphones 213 and 214 as user inputs; para 0037-0038: plurality of microphones included in the microphone array 110 may receive sound (e.g., a voice) and may change the received sound into an electrical signal (or a voice signal)), wherein the first sound receiving device comprises: 
	a first sensing device configured to output a first sensing signal based on a sensing result (Figure 1 & 3: Second Sensor 123 corresponding to Microphone 213 or 214; para 0047-0049: if the user's body is sensed by the first sensor 121, the processor 170 may activate the second sensor 123; para 0037,0039-0040: Each of the plurality of sensor modules may sense whether a user is present in a location corresponding to a direction that one of the plurality of microphones included in the microphone array; para 0040-0041: First Sensor 121 senses a body of the user and the second sensor 123 may sense a specific direction or distance of a body. Examiner Comment: The first sensor 121 reads on “a sensing result” since the detection of a body by the first sensor 121 is used to activate second sensor 123.); 
	a second sound receiving device disposed corresponding to the first sound receiving device and configured to generate a second voice signal (Figure(s) 1 & 3: Microphone 211 or 217; para 0053,0056: processor may process a voice signal (or a second voice signal), which is received from the unselected microphones, as noise. The processor may process voice signals received from the unselected microphones 211, 212, 215, 216, 217, and 218 as noise), wherein the second sound receiving device comprises: 
	a second sensing device configured to output a second sensing signal based on the sensing result (Figure 1 & 3: Second Sensor 123 corresponding to Microphone 217 or 218; para 0047-0049: When the second sensor 123 is activated, if the user is not sensed by the second sensor 123, the processor 170 may deactivate the second sensor 123; para 0037,0039-0040: Each of the plurality of sensor modules may sense whether a user is present in a location corresponding to a direction that one of the plurality of microphones included in the microphone array; para 0040-0041: First Sensor 121 senses a body of the user and the second sensor 123 may sense a specific direction or distance of a body. Examiner Comment: The first sensor 121 reads on “the sensing result” since the detection of a body by the first sensor 121 is used to activate second sensor 123); 
	a main controller using the first voice signal as a main voice signal and using the second voice signal as a secondary voice signal when receiving the first sensing signal (Figure(s) 1 & 3: Sensor Module 120 & Processor 170; para 0047-0049: The processor 170 may determine whether the user is located near the electronic device 100 and a direction on which the user is located, by using information received from the sensor module 120; para 0056: the processor may select microphone 213 and microphone 214, which face the direction in which the user 31 is located, from among the plurality of microphones 211 to 218. The processor may process voice signals received from the microphones 213 and 214 as user inputs and may process voice signals received from the unselected microphones 211, 212, 215, 216, 217, and 218 as noise); 
	the main controller using the second voice signal as the main voice signal and using the first voice signal as the secondary voice signal when receiving the second sensing signal (para 0047-0049: The processor 170 may determine whether the user is located near the electronic device 100 and a direction on which the user is located, by using information received from the sensor module 120; para 0059: The processor may process voice signals received from the selected microphones 211, 213, and 214, as user inputs, and may process voice signals received from the unselected microphones 212, 215, 216, 217, and 218, as noises); and 
	an audio processor configured to process the main voice signal and the secondary voice signal into an output voice signal (Figure(s) 3 & 11: Audio Module 1180 & Processor 1110; para 0155: The audio module 1180 may convert a sound into an electrical signal or vice versa. The audio module 1180 may process sound information input or output through a speaker 1182, a receiver 1184, an earphone 1186, and/or the microphone 1188).



	Regarding claim 7, Son further teaches wherein the second sound receiving device is disposed opposite to the first sound receiving device (Figure 3: Microphone 217 opposite Microphone 213; para 0056 - 0057).



	Regarding claim 8, Son further teaches wherein the audio processor is further configured to obtain the output voice signal through subtracting the secondary voice signal from the main voice signal (para 0054: the processor may generate an antiphase signal of the second voice signal by inverting the second voice signal and may synthesize the first voice signal and the antiphase signal).



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11. 	Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over Son et al US PG Publication 20170243578.

	Regarding claim 2, Son teaches wherein the sensing result comprises a result of sensing a temperature (para 0040: The first sensor 121 may sense a body of the user, e.g., whether the body of the user is present within a range in the specified direction. The first sensor 121 may include a PIR sensor, a UWB sensor, and a heat (e.g., body temperature) sensor), the first sensing device outputs the first sensing signal to the main controller so as to control the first sound receiving device to generate the main voice signal and control the second sound receiving device to generate the secondary voice signal, or the second sensing device outputs the second sensing signal to the main controller so as to control the second sound receiving device to generate the main voice signal and control the first sound receiving device to generate the secondary voice signal (para 0047-0049; para 0056 - 0059).
	Son teaches the claimed invention except for explicitly teaching the {sensed} temperature is higher than a reference temperature.
	However, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to one having ordinary skill in the art to select an average room temperature as the reference temperature to enable the sensor to detect a temperature (e.g. heat from a body) higher than the reference temperature, since the selection of an average room temperature as the reference temperature would not have produced any unpredictable results and it appears the invention would perform equally well using an average room temperature as the reference temperature. 



12. 	Claim(s) 5, 6, and 9 are rejected under 35 U.S.C 103 as being unpatentable over Son et al US PG Publication 20170243578 in view of Ivanov et al US PG Publication 20140270217 (herein referred to as Ivanov).

	Regarding claim 5, Son teaches the claimed invention except for a first switch; and a second switch.
	Son, paragraph 0177, discloses a “module” may be implemented mechanically or electronically, suggesting the sensor module 120 shown in figure 1 can be configured using a mechanically operated switch. 
	Ivanov teaches a first switch and a second switch, the main controller switches the first switch and switches the second switch (Figure 1: Microphone Configuration Controller 210; para 0025: a group of microphones 110 provide microphone outputs that are operatively coupled to microphone configuration logic 300. In some embodiments, the microphone configuration logic 300 may include switch logic 120, front end processing 130 and changeover switch logic 140. The microphone configuration logic 300 together with the group of microphones 110 forms a configurable group of microphones that may be each individually turned on or off, or have gain, attenuation or filtering applied to a corresponding microphone by the front end processing 130. In other words, the microphone configuration logic 300 is controllable by appropriate control signals; para 0035: The surface compensator 200 may include a microphone configuration controller 210 that is operative to compensate for surfaces impeding any one or more microphones of the group of microphones 110 by turning microphones on or off and by controlling audio attributes such as, but not limited to, audio sensitivity, panning in a given direction, focusing on a specified direction, blocking a specified direction, or reducing background noise, etc.) for the benefit of configuring microphones to focus on a given direction, amplify a specific voice or sound, panning, etc.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the sensor module taught by Son using switch logic as taught by Ivanov to arrive at the claimed invention, to switch connections between the corresponding sound receiving devices.
	Claim 5 covers the same scope as claim 9. Therefore, the rational used in the rejection of claim 5 is the same rational used in the rejection of claim 9.



	Regarding claim 6, Son teaches a processor configured to receive the output voice signal from one of a plurality of channels (para 0050: The processor 170 may process a voice signal received from the microphone array 110), wherein when the processor selects one of the channels (para 0053: the processor may select some of the plurality of microphones 211 to 218, may process a voice signal (or a first voice signal), which is received from the selected microphones, as the user input, and may process a voice signal (or a second voice signal)).
	Son is silent to unselected channels other than the one of the channels are turned off.
	Ivanov teaches unselected channels other than the one of the channels are turned off (Figure 1: Microphone Configuration Logic; para 0025: the microphone configuration logic 300 may include switch logic 120, front end processing 130 and changeover switch logic 140. The microphone configuration logic 300 together with the group of microphones 110 forms a configurable group of microphones that may be each individually turned on or off, or have gain, attenuation or filtering applied to a corresponding microphone by the front end processing 130. In other words, the microphone configuration logic 300 is controllable by appropriate control signals; para 0029-0030) for the benefit of applying beamforming to one or more of the microphone outputs to avoid interference.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings of Son with Ivanov to arrive at the claimed invention, to avoid interferences from other channels that are not selected.



	Regarding claim 9, the rational used in the rejection of claim(s) 1 and 5 is the same rational used in the rejection of claim 9, see claim(s) 1 and 5.
	


Allowable Subject Matter
13. 	Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14. 	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 3, the configuration of the speech processing system as recited in claim 1 in combination with the specific configuration and function(s) performed by each of the first sound receiving device and second sound receiving device based on the sensing result as further recited in the claim, has not been found in the prior art.
	Claim 4 depends on claim 3.



Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ubachukwu Odunukwe whose telephone number is (571)270-7697.  The examiner can normally be reached 9:00am-5:30pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UBACHUKWU ODUNUKWE/
Examiner, Art Unit 2654


/PAUL KIM/Primary Examiner, Art Unit 2654